Exhibit 10.2

 

ADVENT SOFTWARE, INC.

 

EXECUTIVE SEVERANCE PLAN

 

(As amended and restated March 14, 2014)

 

This Executive Severance Plan (the “Plan”), originally adopted by Advent
Software, Inc. (the “Company”) effective March 14, 2006 and amended and restated
October 1, 2008, is hereby amended and restated in its entirety as of March 14,
2014 (the “Effective Date”).  The Plan applies to members of the Company’s
executive management team who report directly to the chief executive officer and
the Company’s Chief Information Officer (each, an “Executive”).

 

RECITALS

 

1.              It is expected that the Company from time to time will consider
the possibility of restructuring within the Company or an acquisition by another
company or other change of control.  The Board of Directors of the Company (the
“Board”) recognizes that such consideration can be a distraction to the
Executive and can cause the Executive to consider alternative employment
opportunities.  The Board has determined that it is in the best interests of the
Company and its stockholders to assure that the Company will have the continued
dedication and objectivity of the Executive, notwithstanding the possibility,
threat or occurrence of a restructuring or Change of Control (as defined herein)
of the Company.

 

2.              The Board believes that it is in the best interests of the
Company and its stockholders to provide the Executive with an incentive to
continue his employment and to motivate the Executive to maximize the value of
the Company upon a Change of Control for the benefit of its stockholders.

 

3.              The Board believes that it is imperative to provide the
Executive with certain severance benefits upon the Executive’s termination of
employment, including following a Change of Control.  These benefits will
provide the Executive with enhanced financial security and incentive and
encouragement to remain with the Company notwithstanding the possibility of a
Change of Control.

 

4.              Certain capitalized terms used in the Plan are defined in
Section 4 below.

 

PLAN

 

1.                                      Term of Plan.  The Plan, as amended and
restated, shall have an initial term commencing on the Effective Date and ending
on the third (3rd) anniversary of the Effective Date (the “Initial Term”).  At
the end of the Initial Term, the Plan will automatically renew for successive
additional terms of three (3) years (each, an “Additional Term”) on the same
terms and conditions, unless the Plan is either terminated or amended by the
Compensation Committee of the Board (the “Committee”) in its sole discretion at
the end of the Initial Term or an Additional Term, in which case the Plan will
either terminate at the end of the applicable term or continue under the new
terms approved by the Committee.  Notwithstanding the foregoing provisions, if a
Change of Control occurs when there are fewer than twelve (12) months remaining
in the Initial Term or an Additional

 

--------------------------------------------------------------------------------


 

Term, then such Initial Term or Additional Term will extend automatically
through the date that is twelve (12) months following the Change of Control.  If
Executive becomes entitled to benefits under Section 3 during the term of this
Plan, the Plan will not terminate with respect to such Executive until all of
the obligations of the parties hereto with respect to the Plan have been
satisfied.

 

2.                                      At-Will Employment.  The Executive’s
employment with the Company is “at-will” employment and may be terminated by the
Company at any time with or without cause or notice.  This Plan does not create
any right to continued employment.  Further, the Executive’s job performance or
promotions, commendations, bonuses or the like from the Company do not give rise
to or in any way serve as the basis for modification, amendment, or extension,
by implication or otherwise, of his employment with the Company.

 

3.                                      Severance and Termination.

 

(a)                                 Involuntary Termination.  If Executive’s
employment with the Company is terminated other than voluntarily or for “Cause”
(as defined herein), and Executive signs the Company’s standard release of
claims in favor of the Company, then Executive shall be entitled to (i) receive
a lump sum payment equal to twelve (12) months of Executive’s base salary;
(ii) receive all expense reimbursements and any other benefits due to Executive
through the date of termination of employment in accordance with established
Company plans and policies applicable to Executive, (iii) receive Company-paid
healthcare coverage pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”) (or if located outside the United States an
equivalent healthcare benefit) for a period of twelve (12) months for Executive
and Executive’s eligible dependents under the Company’s health benefit plans
(or, at the Company’s option, coverage under a separate plan), (iv)(A) all
Executive’s outstanding Company equity compensation awards (including, but not
limited to stock options, stock appreciation rights, restricted stock, or
restricted stock units) granted prior to the Effective Date will have their
vesting accelerated on the termination date as to twelve (12) months of
additional vesting, with post-termination exercisability as specified in the
applicable award agreement; (B) all Executive’s outstanding Company equity
compensation awards granted on or after the Effective Date will receive no
accelerated vesting; provided, however, that awards granted on or after the
Effective Date with vesting based on achievement of performance goals
(including, but not limited to performance shares and performance-vested
restricted stock units) will vest on the originally scheduled vesting date at
the end of the performance period based on actual performance achievement, with
the number of equity units vesting pro-rated based on Executive’s period of
service during the performance period (rounded up to the nearest month); and
(v) receive such other compensation or benefits from the Company as may be
required by law.

 

(b)                                 Termination due to Death or Disability.  If
Executive’s employment with the Company is terminated due to Executive’s death
or Executive becoming Disabled, then Executive or Executive’s estate (as the
case may be) will (i) receive continued payment of Executive’s base salary for a
period of six (6) months from the date of such termination of employment,
(ii) receive Company-paid healthcare coverage under COBRA (or if outside the
United States an equivalent healthcare coverage benefit) for a period of six
(6) months for Executive (if applicable) and Executive’s eligible dependents
under the Company’s health benefit plans (or, at the Company’s

 

2

--------------------------------------------------------------------------------


 

option, coverage under a separate plan), (iii) receive all expense
reimbursements and any other benefits due to Executive through the date of
termination of employment in accordance with Company-provided or paid plans and
policies applicable to Executive, and (iv) not be entitled to any other
compensation or benefits from the Company except to the extent required by law.
For purposes of clarity, if Section 3(b) applies Executive shall not receive
benefits under Section 3(a) or (c).

 

(c)                                  Involuntary Termination for Cause.  If the
Company terminates Executive’s employment with the Company for Cause, then
Executive will (i) receive Executive’s base salary through the date of
termination of employment, (ii) receive all expense reimbursements and any other
benefits due to Executive through the date of termination of employment in
accordance with established Company plans and policies applicable to Executive,
and (iii) not be entitled to any other compensation or benefits from the Company
except as may be required by law.  No other compensation or benefits will be
paid or provided to the Executive under this Plan on account of a termination
for Cause, or for periods following the date when such a termination of
employment is effective.

 

(d)                                 Change of Control Benefits.  If the
Executive’s employment with the Company is terminated (i) other than
(A) voluntarily without Good Reason or (B) for Cause, and (ii) such termination
occurs within the period beginning three (3) months prior to and ending twelve
(12) months after a Change of Control, then promptly following such termination
of employment, subject to Executive signing the Company’s standard release of
claims in favor of the Company, Executive will (i) receive all expense
reimbursements and any other benefits due to Executive through the date of
termination of employment in accordance with the Company’s then existing
employee benefit plans and policies applicable to Executive; (ii) receive a lump
sum payment equal to twelve (12) months of Executive’s base salary;
(iii) receive a lump sum payment equal to 100% of Executive’s annual target
performance bonus for the year of termination; (iv) receive Company-paid
healthcare coverage pursuant to COBRA (or if located outside the United States
an equivalent healthcare benefit) for a period of twelve (12) months for
Executive and Executive’s eligible dependents under the Company’s health benefit
plans (or, at the Company’s option, coverage under a separate plan), (v)(A) have
all Executive’s outstanding Company equity compensation awards (including, but
not limited to stock options, stock appreciation rights, restricted stock or
restricted stock units) that were granted prior to the Effective Date accelerate
vesting on the termination date as to thirty (30) months of additional vesting,
with post-termination exercisability as specified in the applicable equity award
agreement; (B) have all Executive’s outstanding Company equity compensation
awards (including, but not limited to stock options, stock appreciation rights,
restricted stock or restricted stock units) granted on or after the Effective
Date and having time-based vesting (excluding awards with vesting based on
performance) accelerate vesting on the termination date as to forty eight (48)
months of additional vesting, with post-termination exercisability as specified
in the applicable equity award agreement; (C) have all Executive’s outstanding
Company equity compensation awards having performance-based vesting (including,
but not limited to, performance shares and performance—vested restricted stock
units) that were granted on or after the Effective Date continue to vest over
the thirty six (36) months following termination based on achievement of
performance goals as provided in the award agreement; and (vi) receive such
other compensation or benefits from the Company as may be required by law.  For
purposes of clarity, if Section 3(d) applies Executive shall not receive
benefits under Section 3(a).

 

3

--------------------------------------------------------------------------------


 

4.                                      Definitions.

 

(a)                                 Cause.  For purposes of this Plan, “Cause”
is defined as:

 

(i)                                a material violation by Executive of a
federal or state law or regulation applicable to the business of the Company
that has a material adverse effect on the Company;

 

(ii)                             Executive’s misappropriation or embezzlement of
Company funds or property or an act of fraud upon the Company made by Executive;

 

(iii)                          Executive’s conviction of, or plea of nolo
contendre to, a felony; or

 

(iv)                         the willful failure by Executive to perform his or
her material duties for the Company if such failure to perform is not fully
cured by Executive within ten (10) days after he or she receives written notice
of such failure; or

 

(v)                            a willful violation of a written Company policy,
the violation of which is stated in such policy to be grounds for termination;
or

 

(vi)                         an act by the Executive which constitutes gross
misconduct and which is materially and demonstrably injurious to the Company.

 

No act, or failure to act, by the Executive shall be considered “willful” unless
committed without good faith and without a reasonable belief that the act or
omission was in the Company’s best interests.

 

(b)                                 Change of Control.  For purposes of this
Plan, “Change of Control” means (i) the sale, lease, conveyance or other
disposition of all or substantially all of the Company’s assets to any “person”
(as such term is used in Section 13(d) of the Securities Exchange Act of 1934,
as amended), entity or group of persons acting in concert; (ii) any “person” or
group of persons becoming the “beneficial owner” (as defined in Rule 13d-3 under
said Act), directly or indirectly, of securities of the Company representing 35%
or more of the total voting power represented by the Company’s then outstanding
voting securities; (iii) a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation that would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its controlling entity) at
least 50% of the total voting power represented by the voting securities of the
Company or such surviving entity (or its controlling entity) outstanding
immediately after such merger or consolidation; or (iv) a contest for the
election or removal of members of the Board that results in the removal from the
Board of at least 50% of the incumbent members of the Board.

 

(c)                                  Disabled.  For purposes of this Plan,
“Disabled” means Executive being unable to perform the principal functions of
Executive’s duties due to a physical or mental impairment, but only if such
inability has lasted or is reasonably expected to last for at least three
months.  Whether Executive is Disabled shall be determined by the Board based on
evidence provided by one or more physicians selected by the Board.

 

4

--------------------------------------------------------------------------------


 

(d)                                 Good Reason.  “Good Reason” shall mean
without the Executive’s express written consent (i) a material reduction of the
Executive’s duties, title, authority or responsibilities, relative to the
Executive’s duties, title, authority or responsibilities as in effect
immediately prior to such reduction, or the assignment to Executive of such
reduced duties, title, authority or responsibilities; provided, however, that a
reduction in duties, title, authority or responsibilities solely by virtue of
the Company being acquired and made part of a larger entity (as, for example,
when the Chief Executive Officer of the Company remains the Chief Executive
Officer of the subsidiary or business unit containing the Company’s business
following a Change of Control) shall not by itself constitute grounds for a
“Good Reason” termination; (ii) a substantial reduction of the facilities and
perquisites (including office space and location) available to the Executive
immediately prior to such reduction; (iii) a ten-percent (10%) or greater
reduction by the Company in the base compensation of the Executive as in effect
immediately prior to such reduction; (iv) a material reduction by the Company in
the kind or level of benefits to which the Executive was entitled immediately
prior to such reduction with the result that such Executive’s overall benefits
package is significantly reduced; or (v) the relocation of the Executive to a
facility or a location more than thirty-five (35) miles from such Executive’s
then present location; provided, however, that such events shall not constitute
grounds for a Good Reason termination unless the Executive has provided notice
to the Company of the existence of the one or more of the above conditions
within 90 days of its initial existence, the Company has been provided at least
30 days to remedy the condition, and Executive terminates employment within
ninety (90) days following expiration of such cure period to the extent the
condition remains uncured.

 

5.                                      Limitation on Payments. In the event
that the severance and other benefits provided for in this Plan or otherwise
payable to the Executive (i) constitute “parachute payments” within the meaning
of Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”)
and (ii) but for this Section 5, would be subject to the excise tax imposed by
Section 4999 of the Code, then the Executive’s severance benefits under
Section 3(d) shall be either:

 

(a)                                 delivered in full, or

 

(b)                                 delivered as to such lesser extent which
would result in no portion of such severance benefits being subject to excise
tax under Section 4999 of the Code, whichever of the foregoing amounts, taking
into account the applicable federal, state and local income taxes and the excise
tax imposed by Section 4999, results in the receipt by the Executive on an
after-tax basis, of the greatest amount of severance benefits, notwithstanding
that all or some portion of such severance benefits may be taxable under
Section 4999 of the Code.  Unless the Company and the Executive otherwise agree
in writing, any determination required under this Section 5 shall be made in
writing by the Company’s independent public accountants immediately prior to
Change of Control (the “Accountants”), whose determination shall be conclusive
and binding upon the Executive and the Company for all purposes.  For purposes
of making the calculations required by this Section 5, the Accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code.  The Company and the Executive shall furnish
to the Accountants such information and documents as the Accountants may
reasonably request in order to make a determination under this Section.  The
Company shall bear all costs the Accountants may reasonably incur in connection
with any calculations contemplated by this Section 5.  If a reduction in
severance

 

5

--------------------------------------------------------------------------------


 

and other benefits constituting “parachute payments” as defined in Section 280G
of the Code, is necessary so that benefits are delivered to a lesser extent,
reduction will occur in the following order: (1) reduction of the cash severance
payments; (2) cancellation of accelerated vesting of equity awards; and
(3) reduction of continued employee benefits.  In the event that the accelerated
vesting of equity awards is to be cancelled, such vesting acceleration will be
cancelled in the reverse chronological order of the Executive’s equity awards’
grant dates.

 

6.                                      Section 409A.  Notwithstanding anything
to the contrary in this Plan, if the Company determines that Executive is a
“specified employee” within the meaning of Section 409A of the Internal Revenue
Code (“Section 409A”) at the time of the Executive’s termination of employment
(other than due to death), then to the extent delayed commencement of any
portion of the benefits to which Executive is entitled pursuant to this Plan,
when considered together with any other severance payments or separation
benefits that are considered deferred compensation under Section 409A (together,
the “Deferred Compensation Separation Benefits”), is required to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, then such
benefits will be delayed until the first payroll date that occurs on or after
the date six (6) months and one (1) day following the date of the Executive’s
termination of employment.  All subsequent Deferred Compensation Separation
Benefits, if any, will be payable in accordance with the payment schedule
applicable to each payment or benefit.  Notwithstanding anything herein to the
contrary, if the Executive dies following the Executive’s termination of
employment but prior to the six (6) month anniversary of the Executive’s
termination of employment, then any payments delayed in accordance with this
paragraph will be payable in a lump sum as soon as administratively practicable
after the date of the Executive’s death and all other Deferred Compensation
Separation Benefits will be payable in accordance with the payment schedule
applicable to each payment or benefit.

 

Each payment and benefit payable under this Plan is intended to constitute
separate payments for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations.  Notwithstanding anything to the contrary in this Plan, no Deferred
Compensation Separation Benefits payable under this Plan will be considered due
or payable until and unless Executive has a “separation from service” within the
meaning of Section 409A.  Similarly, no severance payable to the Executive
pursuant to this Plan that otherwise would be exempt from Section 409A pursuant
to Treasury Regulation Section 1.409A-1(b)(9) will be payable until Executive
has a “separation from service” within the meaning of Section 409A.  To the
extent that any reimbursements payable pursuant to this Plan are subject to
Section 409A, any such reimbursements payable to you pursuant to the Plan shall
be paid no later than December 31 of the year following the year in which the
expense was incurred, the amount of expenses reimbursed in one year shall not
affect the amount eligible for reimbursement in any subsequent year, and
Executive’s right to reimbursement under this Plan will not be subject to
liquidation or exchange for another benefit.

 

The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the Plan’s benefits will be subject to the
additional tax imposed under Section 409A, and any ambiguities herein will be
interpreted to so comply.  The Company reserves the right to amend the Plan and
to take such reasonable actions which are necessary, appropriate, or desirable
to avoid imposition of any additional tax or income recognition prior to actual
payment to Executive under Section 409A, provided that such amendment or action
may not materially reduce the benefits provided or to be provided to Executive
under the Plan.

 

6

--------------------------------------------------------------------------------


 

7.                                      Release of Claims.  The receipt of any
severance pursuant to this Plan is subject to Executive signing and not revoking
the Company’s standard release of claims in favor of the Company (the
“Release”); provided that such Release is effective within sixty (60) days
following Executive’s termination of employment (the “Release Deadline”).  No
severance will be paid or provided until the Release becomes effective.  If the
Release is not effective by the Release Deadline, Executive forfeits Executive’s
right to any severance under the Plan.  Severance payments shall commence or be
paid, as applicable, on or before the sixtieth (60th) day following the date of
the Executive’s termination of employment, or, if later, such time as required
by Section 6.  In the event Executive’s termination of employment occurs at a
time during the calendar year where it would be possible for the Release to
become effective in the calendar year following the calendar year in which
Executive’s termination of employment occurs, then any severance will be paid on
the first payroll date to occur during the calendar year following the calendar
year in which such termination of employment occurs, or such later time as
required by (i) the payment schedule applicable to each payment or benefit,
(ii) the date the Release becomes effective, or (iii) the time required by
Section 6 of the Plan.

 

8.                                      Successors.

 

(a)                                 The Company’s Successors.  Any successor to
the Company (whether direct or indirect and whether by purchase, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets shall assume the obligations under this Plan
and agree expressly to perform the obligations under this Plan in the same
manner and to the same extent as the Company would be required to perform such
obligations in the absence of a succession.  For all purposes under this Plan,
the term “Company” shall include any successor to the Company’s business and/or
assets which executes and delivers the assumption agreement described in this
Section 7(a) or which becomes bound by the terms of this Plan by operation of
law.

 

(b)                                 The Executive’s Successors.  The terms of
this Plan and all rights of the Executive hereunder shall inure to the benefit
of, and be enforceable by, the Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees.

 

9.                                      Notices.  All notices, requests, demands
and other communications called for hereunder shall be in writing and shall be
deemed given (i) on the date of delivery, or, if earlier, (ii) one (1) day after
being sent by a well established commercial overnight service, or
(iii) three (3) days after being mailed by registered or certified mail, return
receipt requested, prepaid and addressed to the parties or their successors at
the following addresses, or at such other addresses as the parties may later
designate in writing.

 

If to the Company:

Advent Software, Inc.

 

600 Townsend Street

 

San Francisco, California 94103

 

Attention: Chief Executive Officer

 

or to such other address or the attention of such other person as the recipient
party has previously furnished to the other party in writing in accordance with
this paragraph.

 

7

--------------------------------------------------------------------------------


 

10.                               Miscellaneous Provisions.

 

(a)                                 No Duty to Mitigate.  The Executive shall
not be required to mitigate the amount of any payment contemplated by this Plan,
nor shall any such payment be reduced by any earnings that the Executive may
receive from any other source.

 

(b)                                 Headings.  All captions and section headings
used in this Plan are for convenient reference only and do not form a part of
this Plan.

 

(c)                                  Severability.  The invalidity or
unenforceability of any provision or provisions of this Plan shall not affect
the validity or enforceability of any other provision hereof, which shall remain
in full force and effect.

 

(d)                                 Withholding.  All payments made pursuant to
this Plan will be subject to withholding of applicable income and employment
taxes.

 

 

COMPANY:

 

 

 

Advent Software, Inc.

 

 

 

 

 

 

 

By:

/s/ John P. Brennan

 

 

 

 

Title:

Senior Vice President of Human Resources

 

 

 

 

Date: March 14, 2014

 

 

8

--------------------------------------------------------------------------------